DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one wall that extends in the first direction…” of claims 1 and 15, and “at least one wall that extends in the first direction…” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite “wherein the first groove comprises at least one wall that extends in the first direction beyond the first surface of the side member”. There is no “wall” recited in any of the present specification, there is no element shown/pointed out in the figures which extends in the first direction beyond the first surface.
The claims are interpreted as best understood by e.g. FIG.6 of the present application, which shows the first groove 41120 and first surface 4111 of the side member 411.

Claim 15 also recites “the second groove comprises at least one wall that extends in the first direction beyond the at least one wall of the first groove”. There is no “wall” recited in any 
The claims are interpreted as best understood by e.g. FIG.10A of the present application, which shows the first groove 4112 and second groove 4115 of the side member 411.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMODA et al. (US 2016/0337489).
Regarding claim 1 SHIMODA (as best understood) discloses:
An electronic device comprising: 
a housing (e.g. 10, FIG.1) comprising: 
a front plate (e.g. 40 FIG.1) comprising a flat portion (e.g. 51 FIG.1) and at least one curved portion (e.g. 52 FIG.3) bent from a periphery of the flat portion, and disposed to face a first direction (e.g. up), a rear plate (e.g. 24 FIG.3) disposed to face a second direction (e.g. down) that is opposite to the first direction (shown FIG.3) , and a side member (e.g. 30 FIG.6) comprising a first surface (e.g. outward surface of 30 FIG.6/FIG.7) disposed to face a direction that is perpendicular to the first and second directions (as shown e.g. FIG.6/FIG.7), and extending while facing the curved portion and surrounding at least a partial space between the front plate and the rear plate (shown e.g. FIG.6); 

a first groove (into which 51 is inserted FIG.7) in the side member and recessed in the second direction and in which an end of the curved portion is accommodated (e.g. 40 fit downwardly into 30 FIG.7), wherein the first groove comprises at least one wall (e.g. 33 FIG.7) that extends in the first direction beyond the first surface of the side member (e.g. portion of 30 above other portion of 30 shown FIG.7); and 
a bonding layer (e.g. 82 FIG.7, tape paragraph [0040]) disposed between the front plate and at least a portion of the first groove.

Regarding claim 2 SHIMODA (as best understood) discloses:
a second groove (e.g. 35 FIG.7) recessed on an inner side of the housing when viewed from a top of the front plate, wherein the second groove is recessed in the second direction, and in which at least a portion of the bonding layer is disposed (shown e.g. FIG.7).

Regarding claim 3 SHIMODA (as best understood) discloses:
 a gap (e.g. alpha FIG.6) between the first surface and an inner surface of an edge of the front plate is maintained uniformly (uniform gap indicated via dotted lines FIG.6).

Regarding claim 4 SHIMODA (as best understood) discloses:
a gap between the first surface and an inner surface of an edge of the front plate becomes larger as the gap extends to the inside of the housing (gap shown flaring out beyond 82 FIG.7).


an application point of a bonding liquid is located at a center point of the second groove (as shown/indicated FIG.7) or eccentrically located toward the inside of the housing from the center point of the second groove.

Regarding claim 6 SHIMODA (as best understood) discloses:
a display seating recess (e.g. 22 FIG.7) formed on the inner side of the housing when viewed from the top of the front plate, wherein the display seating recess is recessed in the second direction, and wherein an end of the display is accommodated in the display seating recess (e.g. 70 in 22 shown FIG.7).

Regarding claim 7 SHIMODA (as best understood) discloses:
 the bonding layer continuously extends along a periphery of the front plate when viewed from the top of the front plate, and is disposed in a substantially closed curve shape (along all sides as described paragraph [0049]).

Regarding claim 13 SHIMODA (as best understood) discloses:
an application surface included in the first groove comprises a first curved surface (e.g. along 39 FIG.8).

Regarding claim 14 SHIMODA (as best understood) discloses:
an application surface included in the second groove comprises a second curved surface (e.g. curve in 35 shown FIG.7).

Regarding claim 15 SHIMODA (as best understood) discloses:
An electronic device comprising: 
a housing (e.g. 10, FIG.1) comprising: 
a front plate (e.g. 40 FIG.1) comprising a flat portion (e.g. 51 FIG.1) and at least one curved portion (e.g. 52 FIG.1) bent from a periphery of the flat portion, and disposed to face a first direction (e.g. up), a rear plate (e.g. 24 FIG.3) disposed to face a second direction (e.g. down) that is opposite to the first direction, and a side member (e.g. 30 FIG.6) comprising a first surface (e.g. outward surface of 30 FIG.6/FIG.7) disposed to face a direction that is perpendicular to the first and second directions (as shown e.g. FIG.6/FIG.7), and extending while facing the curved portion and surrounding at least a partial space between the front plate and the rear plate (as shown e.g. FIG.6); 
a first groove (into which 51 is inserted FIG.7) in the side member and recessed in the second direction and in which an edge of the curved portion is accommodated (e.g. 40 fit downwardly into 30 FIG.7), wherein the first groove comprises at least one wall (e.g. 33 FIG.7) that extends in the first direction beyond the first surface of the side member (e.g. portion of 30 above other portion of 30 shown FIG.7); and 
a second groove (e.g. 35, 39 FIG.7) in the side member and recessed in the second direction, and to which a bonding liquid is applied (e.g. epoxy described paragraph [0040]), wherein the second groove comprises at least one wall that extends in the first direction beyond the at least one wall of the first groove (e.g. 39 with vertical wall above portion of wall of 33, 35 with vertical wall beyond the inside of 33 shown FIG.7).


 the first groove extends along an edge of the side member (as shown e.g. FIG.2).

Regarding claim 17 SHIMODA (as best understood) discloses:
the second groove extends along an edge of the side member in parallel to the first groove (as shown e.g. FIG.7).

Regarding claim 19 SHIMODA (as best understood) discloses:
a gap between the first surface and an inner surface of an edge of the front plate becomes larger as the gap extends to the inside of the housing (gap shown flaring out beyond 82 FIG.7).

Regarding claim 20 SHIMODA (as best understood) discloses:
an application point of the bonding liquid is located at a center point of the second groove (as shown/indicated FIG.7) or eccentrically located toward an inside of the housing from the center point of the second groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMODA et al. (US 2016/0337489) in view of KIM et al. (US 2018/0343332).

Regarding claim 8 SHIMODA (as best understood) discloses: 
The electronic device of claim 1, 
SHIMODA does not explicitly disclose:
wherein at least a portion of the side member comprises a metallic material, and is disposed in an edge of the housing in a segment type to operate as an antenna radiator
KIM teaches:
wherein at least a portion of the side member (side of 101 pointed out FIG.2) comprises a metallic material, and is disposed in an edge of the housing in a segment type to operate as an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in SHIMODA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: transmission/reception of wireless signals while eliminating the need for an additional antenna element (described paragraph [0044]).

Regarding claim 12 SHIMODA (as best understood) discloses: 
The electronic device of claim 2
SHIMODA does not explicitly disclose:
a metallic part; and 
a decorative member attached along an edge of the metallic part and disposed to face the first direction from the metallic part 
KIM teaches:
a metallic part (e.g. 101 FIG.4); and 
a decorative member (e.g. 103 FIG.4) attached along an edge of the metallic part and disposed to face the first direction from the metallic part (e.g. facing upward FIG.4).
.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMODA et al. (US 2016/0337489) in view of LIN et al. (US 2019/0258294).

Regarding claim 9 SHIMODA (as best understood) discloses: 
The electronic device of claim 2
SHIMODA does not explicitly disclose:
a metallic part, and a nonmetallic part formed together with the metallic part through insert molding, wherein the nonmetallic part comprises: 
a first portion disposed to face the first direction from the metallic part, and a second portion disposed to face the second direction from the metallic part, and wherein the first and second grooves are formed at the first portion
LIN teaches:

a first portion  (e.g. portion facing 105 FIG.4) disposed to face the first direction from the metallic part (e.g. up FIG.4), and a second portion (e.g. portion of 104 facing 40 FIG.4) disposed to face the second direction from the metallic part, and wherein the first and second grooves (105, 200 FIG.4) are formed at the first portion (show FIG.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LIN as pointed out above, in SHIMODA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: The electronic device is protected within the glass back cover which is itself proofed against shock and breakage when dropped or impacted (abstract).

Regarding claim 10 SHIMODA (as best understood) discloses: 
The electronic device of claim 9
SHIMODA does not explicitly disclose:
wherein a portion of a border surface of the metallic part and the nonmetallic part, which is located inside the housing, is included in the second groove 
LIN teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LIN as pointed out above, in SHIMODA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: The electronic device is protected within the glass back cover which is itself proofed against shock and breakage when dropped or impacted (abstract).

Regarding claim 11 SHIMODA (as best understood) discloses: 
The electronic device of claim 9, wherein as a bonding liquid (e.g. epoxy paragraph {0040]) is applied to the second groove sealed to be waterproofed (as described paragraph [0054])
SHIMODA does not explicitly disclose:
the metallic part and the nonmetallic part 
LIN teaches:
the metallic part (e.g. 1011 FIG.4) and the nonmetallic part (e.g. 104 FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LIN as pointed out above, in .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMODA et al. (US 2016/0337489) in view of CHA et al. (US 2018/0278284).

Regarding claim 18 SHIMODA (as best understood) discloses: 
The electronic device of claim 15 wherein at least one of the first groove (D1 FIG.5(a)) or the second groove continuously extends along an edge of the front plate when viewed from a top of the front plate (shown continuously along right edge e.g. FIG.2)
SHIMODA does not explicitly disclose:
disposed in a substantially closed curve shape.
CHA teaches:
disposed in a substantially closed curve shape (“a looped curve between an edge of the front window and an edge of the frame” abstract, shown formed between 131, 133 FIG.3(b)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHA as pointed out above, in SHIMODA, as one having ordinary skill in the art would have would have recognized the .

Response to Arguments
Applicant's arguments filed 2021-10-06 have been fully considered but they are not persuasive.
The action above points out where the limitations added in amendments (insofar as they may be best understood in light of the specification by one of ordinary skill in the art)
Applicant argues: “the presently recited claims are directed to an outward facing groove(s).”
It must be noted that there is lack of any description in the present claims of an “outward facing groove(s)”, instead only describing two directions which are shown in e.g. FIG.6 as equivalent to upward and downward. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant appears to argue with respect to what they assert are colored portions of their remarks, however it must be noted that documents of record are retained only in 
It must however be noted that the solid horizontal line shown in the reproduced FIG.10B does not appear in the original figure and there is no support in the written portion of the specification for such an element in the drawings or claims.
The remaining arguments point back to the arguments already addressed above and so are also addressed by the response above.
                                                                                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841